Citation Nr: 0824051	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-35 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk


INTRODUCTION

The veteran had active service from February 1965 to July 
1965, and from February 1967 to August 1973.
This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which, in 
pertinent part, granted service connection for PTSD and 
assigned an initial 30 percent rating for the condition 
retroactively effective from November 2005, the date of 
receipt of the veteran's claim.  He appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999). 


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is primarily 
manifested by no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational task.  There is 
no evidence of flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long-term memory; impaired judgment; 
and impaired abstract thinking.  In April 2006, August 2006, 
and February 2007, the veteran's PTSD was regarded as mild, 
in nature.  

2.  The competent medical evidence does not show that the 
veteran's service-connected PTSD is so exceptional or unusual 
that referral for extraschedular consideration by designated 
authority is required.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.21, 4.130, Diagnostic Code (DC) 9411 (2007).

	
	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating Claim for PTSD

The veteran's PTSD claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection. Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2007) and 38 
C.F.R. § 3.159(c) (2007).  Service medical records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  The veteran 
has been medically evaluated in conjunction with his claim. 
The duties to notify and assist have been met.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  And as already alluded to, if, as 
here, there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based upon the 
facts found.  That is to say, VA may "stage" the rating to 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at others.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Service connection for PTSD was granted in a May 2006 rating 
decision based on verified Vietnam stressors.  As noted, the 
veteran is currently in receipt of a 30 percent rating for 
his PTSD under 38 C.F.R. § 4.130, DC 9411.  The veteran 
asserts that he is entitled to a higher initial rating. 

The diagnostic criteria set forth in The American Psychiatric 
Association's:  Diagnostic And Statistical Manual Of Mental 
Disorders, (4th ed. 1994) (DSM-IV) for mental disorders have 
been adopted by VA.  38 C.F.R. § 4.125. 

According to the DSM-IV criteria, a 30 percent rating is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130 (2007). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  
A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

The Court has indicated that the use of the term "such as" 
in the general rating formula for mental disorders in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  It is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  The use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation.  Id.  The evidence considered in determining the 
level of impairment under 38 C.F.R. § 4.130 is not restricted 
to symptoms provided in that diagnostic code.  Id., at 443.

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV.  Id.  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause an 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in a particular diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Id.

In assessing the evidence of record, the Board has considered 
the veteran's Global Assessment of Functioning (GAF) scores.  
The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
According to the DSM-IV, a GAF score in the range of 51-60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  Although GAF scores are 
important in evaluating mental disorders, the Board must 
consider all the pertinent evidence of record and set forth a 
decision based on the totality of the evidence.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Evidence relevant to the severity of the veteran's PTSD 
includes an April 2006 VA examination report.  According to 
such report, the veteran complained of daily psychiatric 
symptoms with intermittent exacerbation of mild to moderate 
severity.  The veteran stated his symptoms have been 
occurring consistently for the past 30 years.  However, the 
veteran's wife states that his symptoms worsened in 2000 
after he reunited with several of his peers in the Vietnam 
era and began attending VFW meetings.  Additionally, his 
symptoms worsened further after the 9/11 attacks and the 
outbreak of hostilities in Iraq.  The veteran describes his 
symptoms as: insomnia (he has a total of 4 hours of sleep per 
night); nightmares twice a week; daytime tiredness; intrusive 
thoughts about his combat experiences; psychological 
reactivity to combat cues; avoidance of war reminders; 
depression (secondary to poor health); short-term and long-
term memory loss; disillusionment; inability to express 
loving feelings; increased startled response; some 
hypervigilance; and, a preoccupation with wartime events 
consisting of insatiable appetite for military combat movies, 
TV, and radio organizations with combat related themes, and 
dressing in military uniforms.  The VA psychiatrist noted 
that the veteran also has severe chronic obstructive 
pulmonary disease, which the VA psychiatrist stated is a 
major contributor to insomnia.   

The April 2006 VA psychiatrist noted that, although the 
veteran reports consistent psychiatric symptoms for the past 
25 years following his military discharge, the veteran was 
able to maintain employment, part of the time as a truck 
driver, for over 20 of these years.  The veteran noted that 
during the course of his employment as a truck driver, he was 
exposed to near-fatal accidents which caused him to exhibit 
psychological reactivity and avoidance.  However, he 
continued to function fairly well both socially and 
occupationally, receiving no treatment for these exposures.  
The veteran recently retired due to failing general medical 
health.  The veteran states that his retirement from truck 
driving was not due to psychiatric symptoms.  
 
The veteran has a long history of alcohol abuse, including 
one charge of driving while under the influence (DWI) in 
1974.  He states that his use of alcohol recently escalated 
and then de-escalated.  However, he has been drinking a 6-
pack of beer daily for several months.  The veteran denies 
intoxication or withdrawal symptoms.  He denies using any 
illicit drugs at this time, but he did experiment with 
marijuana and methamphetamines over 20 years ago.

The veteran attempted suicide once in 1970 after his first 
wife left him.  The veteran overdosed on unknown medication.  
The veteran is currently in his second marriage.  He has been 
married for over 20 years.  The veteran describes a fairly 
good relationship with his current wife and children.  
However, his wife states that the patient exhibits 
intermittent explosive behavior and irritability.  Overall, 
the veteran described the degree and quality of his social 
relationships as "fair."  The veteran also currently has 
limited activities and leisure pursuits.  He describes an 
inability to derive pleasure from leisure pursuits.

On mental status examination, the VA psychiatrist determined 
that the veteran has fair to good performance and routine 
responsibilities of self care, family role functioning, some 
limitation in physical health, fair to good social and 
interpersonal relationships, but decreased recreation to 
leisure pursuits.  The veteran's ability to maintain minimal 
personal hygiene and other basic activities of daily living 
is intact.  The VA psychiatrist stated the veteran has the 
mental capacity to manage his financial affairs, as he is 
able to complete complicated financial transactions, 
including transfer of forms, purchase of items, and ability 
to pay bills accurately.  Additionally, the veteran's 
orientation to person, place, and time is intact.  And the 
veteran's speech is normal in rate, rhythm, volume, tone, and 
content.

The April 2006 VA psychiatrist also determined that the 
veteran does not have the following symptoms: delusions; 
hallucinations; impairment of thought process or 
communication; suicidal or homicidal thoughts, ideations, or 
plans, or intents; panic attacks; impaired impulse control; 
mood disorders; somatoform disorders; personality disorders; 
or, obsessive or ritualistic behavior which interferes with 
routine activities.  Upon objective testing, the VA 
psychiatrist also determined that the veteran does not suffer 
from short-term memory loss.  GAF scores of 55 (current) and 
60 (in the prior year) were assigned.  The VA psychiatrist 
stated the veteran's GAF score on the day of the examination 
was 60.  

The April 2006 VA psychiatrist indicated that the veteran had 
moderate to severe trauma exposure with symptoms suggestive 
of mild, chronic PTSD; and alcohol abuse.  The VA 
psychiatrist noted that the veteran's social functioning 
regarding his interpersonal relationship and family role 
functioning was significantly impaired at that time, probably 
secondary to symptoms of PTSD.  The VA psychiatrist 
determined that the impact of the veteran's significant 
alcohol abuse on his social functioning is considered 
peripheral at this time.  

The veteran was also regularly treated by the VA Medical 
Center (VAMC) for his PTSD from January 2005 to October 2006.  
The veteran complained of the following symptoms: nightmares; 
sitting around the house a lot; nervousness; crying often; 
drinking often (6 beers in one day); insomnia; everyday 
Vietnam remembrances; memory/concentration problems ("don't 
remember half the guys at [military] reunions"); apathy; 
cold sweats; and dreaming.  The veteran stated that he 
usually drinks a 6 pack of beer per week.  He quit the use of 
tobacco in 1998, and does not currently use illegal drugs.  
The veteran was diagnosed with: PTSD, mild; depressive 
disorder NOS; and alcohol abuse.  The veteran was prescribed 
medication for his sleep and depression.  The veteran was 
also prescribed individual and group therapy.  

According to an August 2006 VA "PCT MD Initial Assessment," 
the veteran was diagnosed with mild PTSD, in pertinent part

In October 2006, the veteran was given a VAMC initial consult 
by a VA psychologist.  When asked what he would like to 
change about himself or improve, the veteran replied, 
"everything."  The veteran stated his current home life is 
good.  
The VA psychologist noted that the veteran was alert and 
oriented.  His presentation was logical and goal directed 
with no evidence of disturbance in his formal thought 
processes.  No suicidal/homicidal ideation, plan, or intent.  
No evidence of psychosis.

VA psychotherapy note dated in February 2007 reflects an 
assessment of mild PTSD. 

In February 2008, the veteran submitted a lay statement 
complaining of increased anger and panic attacks.

On review, the Board finds that an initial evaluation in 
excess of 30 percent for PTSD is not warranted.  The 
veteran's PTSD is primarily manifested by irritability, 
intermittent depressed mood, and significant social 
functioning impairment in terms of interpersonal 
relationships and family role functioning.  Also, the veteran 
reports an inability to derive pleasure from leisure pursuits 
and an inability to express loving feelings.  Significantly, 
however, the evidence does not show that the veteran has met 
the criteria for a higher rating (50 percent).  In this 
regard, there is no objective evidence of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired judgment; and impaired abstract thinking.

The veteran's medical evidence of record consistently shows 
no evidence of impairment of thought process or 
communication, delusions, hallucinations, inappropriate 
behavior, suicidal thoughts or plans, homicidal thoughts or 
plans, or impaired impulse control.  The veteran's speech is 
regarded as normal in rate, rhythm, volume, tone, and 
content.  There is no evidence of panic attacks.  Further, 
despite the veteran's report of short term memory loss, 
objective testing does not support such symptomatology.  The 
veteran also has "fair to good" self care habits.    

The Board also emphasizes that the April 2006 VA examiner 
diagnosed the veteran with mild PTSD.  The same assessment of 
mild PTSD was again rendered in August 2006 and February 
2007, by a VA staff psychiatrist, and a VA staff 
psychologist, respectively.  The February 2007 VA 
psychologist noted that the veteran's reported nightmares are 
infrequent, about 2-3 per month, and that he cannot sleep for 
more than 2 hours on account of his emphysema, rather than 
his service-connected PTSD.   

Overall, the objective evidence shows that the veteran's PTSD 
is consistent with occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  The 
Board acknowledges the evidence of significant impairment of 
social functioning, and disturbance of motivation with regard 
to leisure activities.  Even considering such symptomatology, 
the preponderance of the objective evidence demonstrates no 
more than mild PTSD symptoms.  As such, the Board finds that 
the criteria for an initial 50 percent rating under 
Diagnostic Code 9411 have not been met or more nearly 
approximated.  As such, an initial rating in excess of 30 
percent for PTSD is denied.

The Board has also considered whether the veteran is entitled 
to a staged rating.  See Fenderson, supra.  It is the Board's 
opinion, however, that at no time during the pendency of this 
appeal has the veteran's service- connected PTSD been more 
than 30 percent disabling.  As such, a staged rating is not 
warranted.

The Board finds that referral of this case to the 
Compensation and Pension Service for extra-schedular 
consideration is not warranted.  An extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) may be assigned when 
there is evidence of exceptional or unusual circumstances, 
such as frequent hospitalization or marked interference with 
employment, to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  See VAOPGCPREC 
6-96.  

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
veteran is unable to secure and follow substantially gainful 
employment due to service-connected PTSD, or otherwise render 
a schedular rating impractical.  The evidence of record shows 
that the veteran recently retired on account of his failing 
general medical health, as opposed to his service-connected 
PTSD.  The diagnostic criteria for PTSD accounts for the 
veteran's level of occupational impairment.  See 38 C.F.R. § 
4.1 indicating that, generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action. VAOPGCPREC 6-96 (1996).

The preponderance of the evidence is against the veteran's 
increased rating claim for service-connected PTSD.  As such, 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
appellant; the benefit-of-the-doubt rule is not applicable, 
and the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
service-connected PTSD is denied.



____________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


